BOND, J.
Empowering Commission to Substitute Its Own Bates for Maximum Bates Established, by Statute. (dissenting). — Under the construction given section 47 of the Public Service Commission Act (Laws 1913, p. 583; Mo. Southern Ry. Co. v. Pub. Serv. Com., 259 Mo. l. c. 728), I see no escape from the conclusion that said section was an attempted transfer by the Legislature of a specific duty expressly imposed upon it by the Constitution of the State. The pertinent portion of the Constitution of this State designating the Legislature as the organ of government to which is entrusted the power and duty of fixing a rate which may not be exceeded *584by railroads in charges made by them for passenger and freight service is, to-wit:
“The General Assembly . . . shall from time to time pass laws establishing reasonable maximum rates of charges for the transportation of passengers and freight on said railroads, and enforce all such laws by adequate penalties.” [Sec. 14, art. 12, Constitution 1875.]
This excerpt from our Constitution was taken bodily from a similar provision in the Constitution of Illinois. This provision ivas held in judgment by the Supreme Court of the sister state from which it was taken in the learned and accurate opinion by Magruder. J. (C. B. & Q. Ry. Co. v. Jones, 149 Ill. l. c. 381), wherein, after a full review of the case law, it was announced, to-wit:
■ “Under the constitutional provisions' above quoted the Legislature of this State has the right, and it is its prerogative, if it chooses to exercise it, to pass a law establishing or eixing reasonable maximum rates of charges. When it passed the Act of 1873 [referring to one creating a board of railroad and warehouse commissioners] it did not choose to exercise the power thus conferred upon it. That act does not establish reasonable maximum rates, nor does it delegate to the board of railroad and warehouse commissioners the power to establish such rates. When a board is authorized to make a schedule of rates, and their schedule is merely given the force and effect of prima-facie evidence as to the reasonableness of the rates in a suit involving the question of such reasonableness, there is no delegation to the board of the legislative power to establish rates. The Legislature thereby merely refrains from the exercise of its constitutional power, and, by leaving the question as to the reasonableness of the rates open, makes room for the exercise by the courts of their jurisdiction upon the subject. . . . But if it be conceded that maldng the schedule of the commission final and conclusive as to the rates is a dele*585gation of legislative power, it is sufficient to say in the present case that the Act of 1873 does not give to the schedule any such final and conclusive effect. We are, therefore, of opinion that the act is not unconstitutional for the second .reason urged upon our attention by counsel.” [I. e. delegation of power.] (Italics ours.)
The above quotation shows not only the radical difference between the case before the Illinois court and the one at bar, but also the true principle applicable to each. In the present case the State of Missouri did exercise its “prerogative” to fix maximum freight and passenger rates. In the Illinois case the Legislature did not, at any time, exert its constitutional power and prerogative to establish and fix a reasonable maximum rate of charges. It wholly refused to do so, nor did it attempt to devolve that specific duty upon the Railroad and Warehouse Commission. It only gave that body the right to fix reasonable charges which should he prima-facie evidence in suits against carriers, and wholly subject to judicial review in such actions. Necessarily the creation of a board with such limited powers did not operate as a delegation to it of the particular power' expressly devolved upon the Legislature of Illinois by the Constitution of that State, to-wit: “To establish and fix reasonable maximum rates of charges.” The Legislature of Illinois never parted with its exclusive power in that respect, and from the above summation of its views, it is evident that the learned Supreme Court of that State connoted this fact and made it the basis of its decision upholding the provisional and limited authority of the Board of Railroad and Warehouse Commissioners to make a schedule of charges which should have no force or effect even in suits against carriers, except as affording prima-facie evidence of a reasonable charge. All, therefore, that was decided in the Illinois case was, to use its language further: “We do not, however, understand the Federal cases to hold that an act of a state legislature may not be valid, if while omitting to it*586smj? fix the maxiimim rates, it creates a commission with authority to make schedules which shall be primafacie evidence of the reasonableness of the rates.” This enunciation of the law is incontrovertibly correct and shows by necessary implication that the validity of the appointment of such boards is made expressly to depend upon non-action by the State itself in the matter of exercising the power exclusively vested in it by its own constitution.
Applying this rule I hold that since the General Assembly of the State of Missouri did exercise its exclusive power to establish and fix maximum rates, it could not thereafter exercise it again except through the medium of its own power as a legislative body.
Delegating Imposed Duty. II. It cannot he necessary to do more than call attention to the language of the Constitution supra to prove that the power “to establish . . . maximum rates” is exclusively lodged in the General Assembly and that being expressly lodged in that department of the government, it is secure from invasion by all others. When the Constitution designates a particular donee of a power, only that functionary can exercise it and all others are necessarily excluded by the specification of one. These canons of constitutional construction are attested in all the decisions. Had our Constitution failed to point out and name the General Assembly, as the particular governmental agency commanded “ to establish . . . maximuni rates” then the Legislature might have devolved that duty on some other than itself. For it is a truism that the Legislature may enact any law not expressly or impliedly prohibited by the State or Federal Constitution. But it can enact none which contravenes any provision of the State or Federal Constitution, both of which limit its powers to legislate. In the matter in hand our State Constitution says “the General Assembly shall . . ■ . establish . . . maximum rates.” There is no process of interpretation hv which these words can be made to lose either *587the imperative force or specific designation intrinsic in their meaning. Hence, they limit the power to carry out the command to the body on which it is laid. In the face of these clear and controlling principles of constitutional construction can there be any reason why we should follow the rulings in the states of Arkansas, West Virginia, Alabama, Georgia, or Washington, founded on local constitutions not identical with' the Constitution of this State, rather than the convincing decisions of the State of Illinois, whose constitution is identical, on this point, with ours?
The rulings of other states are not controlling with us, nor even persuasive when it is seen that either they do not touch the point under review, or else are lacking in logical exposition of fundamental principles. None of those cited bear on the single issue in this ease; which is, whether a constitution which invests in one tody the power and duty to do a specific act, is not violated when the delegated body attempts to substitute another agency for the performance of the act which the constitution provides shall only be performed by the body specified in its terms. The Constitution of Missouri having in clear terms selected and appointed one agent for this particular task, the Legislature is powerless to disregard that constitutional provision by substituting another. This is the whole question presented in this case. Hence it is quite off the point to refer to the familiar rule that unless restricted by the Constitution the General Assembly has plenary power to legislate, in the pursuance of which it may commit it to inferior bodies — such as public service commissions — the finding of reasonable rates to be charged by carriers, subject to review by the courts. That is a well recognized rule, but can have no application, in a case like the present, where the Constitution has declared that the making of top or maximum rates “bttat.t.” be done by the Legislature itself.
*588Higher Rates. New Constitution, *587III. The maximum rates established by the laws passed by the General Assembly under the mandate of *588the Constitution, have been sustained by the Supreme Court of the United States. [Missouri Rate Cases, 230 U. S. 474.] The Iater acts of theLegislature devolving its constitutional duty on the Public Service Commission being in violation of the organic law, as far as it undertook to give the Commission a right by its order to create higher rates of charge than those established by the legislature itself, the question arises what is the remedy which the carriers are entitled to invoke? Necessarily only through a new or amended constitution. For the impediment tQ relief through the fixing of “maximum rates” by an administrative board is the restriction contained in our Constitution of 1875. That instrument has been unchanged for nearly fifty years has become an anachronism, as applied to the changed conditions wrought by the lapse of half a century of business development, and should be succeeded by a new constitution, adapted to the present demands of the vast and varied industries of the State and the needs of its people, and which should annul the restrictions in this respect impossed on the General Assembly by the language of the present Constitution.
Being unable to find any constitutional warrant for the theory that the order of the Public Service Commission could, in any event, conditionally or otherwise, repeal the existing. State statutes now regulating charges of carriers, I am constrained to dissent from the discussion and conclusion of the learned majority opinion.